Exhibit 10.1

Execution Version

EXECUTIVE TRANSITION AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into as of the Effective Date, as
defined in Paragraph 8 hereof, by and between FRANKLIN FINANCIAL NETWORK, INC.
(the “Holding Company”), FRANKLIN SYNERGY BANK (the “Bank” and, together with
the Holding Company, the “Company”) and RICHARD E. HERRINGTON (“Employee”).
Together, the Holding Company, the Bank and Employee may be referred to
hereinafter as the “Parties”.

In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Company and Employee
agree as follows:

1. Separation from Employment. Employee’s employment with the Company will end
on September 8, 2019 (the “Separation Date”). Effective as of March 8, 2019,
Employee hereby resigns as (i) an officer of the Holding Company, the Bank and
any related or affiliated entities as of the Separation Date; and (ii) a
director of the Holding Company, the Bank and any related or affiliated
entities. From March 8, 2019 until the Separation Date, Employee agrees to
(i) continue his employment with the Company to provide any additional
cooperation, assistance, and/or training reasonably requested by the Company to
transition his work, responsibilities, files, and systems, as and to the extent
determined in the Company’s sole discretion; and (ii) be available as an advisor
to both the Board of Directors of the Holding Company and the Board of Directors
of the Bank (the foregoing duties collectively, the “Transition Services”). In
exchange for providing the Transition Services, Employee will remain employed
with the Company until the Separation Date, and will continue to receive his
current compensation and benefits contemplated by the Employment Agreement
between the Bank and Employee, dated as of January 29, 2014 (the “Employment
Agreement”) through and including the Separation Date. Notwithstanding the
foregoing, Employee’s salary shall be increased to $53,558.11 per month,
effective March 1, 2019. The parties agree that Executive’s date of “separation
from service” (as defined in Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”)) will be March 8, 2019.

2. Compensation through Separation Date. Following the Separation Date, Employee
will be paid for all outstanding wages earned since his last paycheck through
and including the Separation Date, less customary and applicable payroll
deductions. Employee confirms and agrees that, through the date he executes this
Agreement, he has received all wages, reimbursements, payments, or other
benefits to which he is entitled as a result of his employment with the Company.

3. Termination for Cause Prior to Separation Date. Nothing in this Agreement
shall limit the Company’s ability to terminate Employee’s employment prior to
the Separation Date for Cause (as that term is defined in the Employment
Agreement). In the event Employee resigns for any reason or is terminated for
Cause prior to the Separation Date, Employee will only be entitled to receive
payment for wages through Employee’s last day actually worked for the Company,
less customary and applicable payroll deductions, and Employee will not be
entitled to the other benefits set forth in this Agreement.



--------------------------------------------------------------------------------

4. Non-Compete Payment Pursuant to Restrictive Covenant Agreement. The Company
will pay to Employee a gross amount of Six Hundred Sixty One Thousand and Nine
Dollars ($661,009.00), less withholding for taxes and other similar items (the
“Non-Compete Payment”), pursuant to Section 5(a) of the Confidentiality,
Non-Competition, and Non-Solicitation Agreement, dated as of January 29, 2014,
by and between the Bank and Employee (the “Restrictive Covenant Agreement”),
payable as follows: (i) Three Hundred Thirty Thousand Five Hundred and Four
Dollars and Fifty Cents ($330,504.50), less withholding for taxes and other
similar items shall be paid in a single lump sum October 1, 2019; and (ii) an
aggregate amount equal to Three Hundred Thirty Thousand Five Hundred and Four
Dollars and Fifty Cents ($330,504.50), less withholding for taxes and other
similar items, shall be paid in six (6) equal monthly payments thereafter, in
accordance with the Company’s normal payroll practices. The Company’s payment of
the Non-Compete Payment is contingent upon Employee complying with his
obligations under the Restrictive Covenant Agreement.

5. Consideration for this Agreement. In consideration of Employee’s promises
contained in this Agreement, the Company agrees to pay to Employee a total gross
amount of One Million Three Hundred Twenty Two Thousand and Eighteen Dollars
($1,322,018.00), less withholding for taxes and other similar items (the
“Additional Payment”), payable as follows: Six Hundred Sixty One Thousand and
Nine Dollars ($661,009.00), less withholding for taxes and other similar items
shall be paid in a single lump sum on October 1, 2019; and (ii) an aggregate
amount of Six Hundred Sixty One Thousand and Nine Dollars ($661,009.00), less
withholding for taxes and other similar items, shall be paid in six (6) equal
monthly payments thereafter, in accordance with the Company’s normal payroll
practices. The Additional Payment described above is referred to herein as the
“Consideration.” The Company’s agreement to provide the Consideration is
specifically contingent upon Employee (a) executing this Agreement and not
revoking this Agreement, as set forth in Paragraph 9 below; (b) executing
Exhibit A to this Agreement no earlier than the Separation Date and no later
than seven (7) days following the Separation Date, and not revoking Exhibit A;
(c) continuing to work for the Company and perform the Transition Services to
the Company’s reasonable satisfaction through and including the Separation Date;
and (d) complying with his obligations under this Agreement and any other
continuing contractual obligations he owes to the Company. Employee acknowledges
and agrees that he would not be entitled to receive the Consideration, whether
pursuant to any written agreement with the Company or otherwise, absent his
execution and non-revocation of this Agreement.

6. General Release of Claims and Covenant Not To Sue.

a. General Release of Claims. In consideration of the payments made to him or to
be made to him by the Company and the promises contained in this Agreement,
Employee on behalf of himself and his agents and successors in interest, hereby
UNCONDITIONALLY RELEASES AND DISCHARGES the Company, its successors,
subsidiaries, parent companies, assigns, joint ventures, and affiliated
companies and their respective agents, legal representatives, shareholders,
attorneys, employees, members, managers, officers and directors (collectively,
the “Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION
which he may by law release, as well as all contractual obligations not
expressly

 

2



--------------------------------------------------------------------------------

set forth in this Agreement, whether known or unknown, fixed or contingent, that
he may have or claim to have against any Releasee for any reason as of the date
of execution of this Agreement. This Release and Covenant Not To Sue includes,
but is not limited to, claims arising under federal, state or local laws
prohibiting employment discrimination; claims arising under severance plans and
contracts; and claims growing out of any legal restrictions on the Company’s
rights to terminate its employees or to take any other employment action,
whether statutory, contractual or arising under common law or case law. Employee
specifically acknowledges and agrees that he is releasing any and all rights
under federal, state and local employment laws including without limitation the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the Fair Credit
Reporting Act, the Tennessee Human Rights Act, the Tennessee Disability Act, and
any and all other local, state, and federal law claims arising under statute or
common law. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, provided that the following claims are NOT
released and are expressly reserved (1) the obligations of Company under this
Agreement; (2) claims that cannot be released by law; (3) any and all claims
which Employee has by reason of being a shareholder of the Holding Company,
regardless of whether those shares are fully or only partially vested in him;
(4) any and all claims which Employee has by reason of being the holder of
options to purchase share of the Holding Company, regardless of whether those
options are fully or only partially vested in him; and (5) claims arising from
or based upon Employee’s 401K plan.

b. Covenant Not to Sue. Except as expressly set forth in Paragraph 7 below,
Employee further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement.

c. Acknowledgement Regarding Payments and Benefits. Employee acknowledges and
agrees that he has been paid all wages and accrued benefits to which he is
entitled through the date of execution of this Agreement. Other than the
payments set forth in this Agreement, the Parties agree that the Company owes no
additional amounts to Employee for wages, back pay, severance pay, bonuses,
damages, accrued vacation, benefits, insurance, sick leave, other leave, or any
other reason.

d. Other Representations and Acknowledgements. This Agreement is intended to and
does settle and resolve all claims of any nature that Employee might have
against the Company arising out of their employment relationship or the
termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Agreement, Employee acknowledges that
he is doing so knowingly and voluntarily, that he understands that he may be
releasing claims he may not know about, and that he is waiving all rights he may
have had under any law that is intended to protect him from waiving unknown
claims. Employee warrants that he has not filed any notices, claims, complaints,
charges, or lawsuits of any kind whatsoever against the Company or any of the
Releasees as of the date of execution of this Agreement. This Agreement shall
not in any way be construed as an admission

 

3



--------------------------------------------------------------------------------

by the Company or any of the Releasees of wrongdoing or liability or that
Employee has any rights against the Company or any of the Releasees. Employee
represents and agrees that he has not transferred or assigned, to any person or
entity, any claim that he is releasing in this Paragraph 6.

7. Protected Rights. Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
or share information with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies. However, based on Employee’s release of claims set forth in Paragraph
6 of this Agreement, Employee understands that Employee is releasing all claims
and causes of action that Employee might personally pursue or that might be
pursued in Employee’s name and, to the extent permitted by applicable law,
Employee’s right to recover monetary damages or obtain injunctive relief that is
personal to Employee in connection with such claims and causes of action.

8. Acknowledgment. Employee shall have until April 21, 2019 to execute this
Agreement. If he does not execute the Agreement by that date, the offer
contained in this Agreement shall be revoked by the Company. The Company hereby
advises Employee to consult with an attorney prior to executing this Agreement
and Employee acknowledges and agrees that the Company has advised, and hereby
does advise, him of his opportunity to consult an attorney or other advisor and
has not in any way discouraged him from doing so. Employee expressly
acknowledges and agrees that he has been offered at least forty-five (45) days
to consider this Agreement before signing it, that he has read this Agreement
and Release carefully, that he has had sufficient time and opportunity to
consult with an attorney or other advisor of his choosing concerning the
execution of this Agreement. Employee acknowledges and agrees that he fully
understands that the Agreement is final and binding, that it contains a full
release of all claims and potential claims, and that the only promises or
representations he has relied upon in signing this Agreement are those
specifically contained in the Agreement itself. Employee acknowledges and agrees
that he is signing this Agreement voluntarily, with the full intent of releasing
the Company from all claims covered by Paragraph 6.

9. Revocation and Effective Date. The Parties agree Employee may revoke the
Agreement at will within seven (7) days after he executes the Agreement by
giving written notice of revocation to Company. Such notice must be delivered to
Jim Cross, Chairman of the Board, and must actually be received by such person
at or before the above-referenced seven-day deadline. The Agreement may not be
revoked after the expiration of the seven-day deadline. In the event that
Employee revokes the Agreement within the revocation period described in this
Paragraph, this Agreement shall not be effective or enforceable, and all rights
and obligations hereunder shall be void and of no effect. Assuming that Employee
does not revoke this Agreement within the revocation period described above, the
effective date of this Agreement (the “Effective Date”) shall be the eighth
(8th) day after the day on which Employee executes this Agreement.

 

4



--------------------------------------------------------------------------------

10. Termination of Employment Agreement; Survival of Restrictive Covenant
Agreement.

a. Employee acknowledges and agrees that the Employment Agreement is hereby
terminated, without further action by the Parties, as of the Separation Date and
shall be of no further force and effect, and that the Company shall have no
continuing obligations to Employee under the Employment Agreement as of the
Separation Date.

b. Employee acknowledges and agrees that the Restrictive Covenant Agreement
shall survive and remain in full force and effect in accordance with its terms.

11. Confidentiality of Agreement. Employee agrees not to disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement or the benefits Employee is receiving under this Agreement to anyone
other than a member of his immediate family, attorney, or other professional
advisor and, even as to such a person, only if the person agrees to honor this
confidentiality requirement. Such a person’s violation of this confidentiality
requirement will be treated as a violation of this Agreement by Employee. This
Paragraph 11 does not prohibit Employee from disclosing the terms, amount, or
existence of this Agreement to the extent necessary legally to enforce this
Agreement. Anything herein to the contrary notwithstanding, Employee shall not
be restricted from disclosing information that is required to be disclosed by
law, court order, other valid and appropriate legal process, or a valid request
by a Government Agency.

12. Non-Disparagement. Employee agrees that (i) he will not, directly or
indirectly, make any statement, oral or written, or perform any act or omission
which disparages or casts in a negative light the Company, its business, its
employees, or any of the Releasees; and (ii) he will direct his immediate family
members not to, directly or indirectly, make any statement, oral or written, or
perform any act or omission which disparages or casts in a negative light the
Company, its business, its employees, or any of the Releasees. This Paragraph 12
shall not in any way limit any of the Protected Rights contained in Paragraph 7
of this Agreement, or Employee’s ability to provide truthful testimony pursuant
to a subpoena, court order or as otherwise required by law.

13. Final Agreement. This Agreement and the attached Supplemental Release of
Claims (Exhibit A) contain the entire agreement between the Company and Employee
with respect to the subject matter hereof, and supersedes all prior agreements
between the Parties, except as set forth in Paragraph 10 above. The Parties
agree that this Agreement may not be modified except by a written document
signed by both Parties. The Parties agree that this Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Tennessee without giving effect to its
conflict of law principles.

 

5



--------------------------------------------------------------------------------

15. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

16. No Reemployment. Employee agrees that by signing this Agreement, he
relinquishes any right to employment or reemployment with the Company or any of
the Releasees. Employee agrees that he will not seek, apply for, accept, or
otherwise pursue employment with the Company or any of the Releasees, and
acknowledges that if he reapplies for or seeks employment with the Company or
any of the Releasees, the Company’s or any of the Releasees’ refusal to hire
Employee based on this Paragraph 16 shall provide a complete defense to any
claims arising from Employee’s attempt to obtain employment.

17. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. The tax treatment of the benefits provided under
the Agreement is not warranted or guaranteed to Employee, who is responsible for
all taxes assessed on any payments made pursuant to this Agreement, whether
under Section 409A or otherwise. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee as a result of the
application of Section 409A.

18. Required Disclosure. Employee acknowledges that his employment with the
Company is ending in connection with an exit incentive program, and that he has
been provided with a notice (Exhibit B to this Agreement), as required by the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), that contains (a) a
description of the organizational unit of which he was considered a part for
purposes of the exit incentive program and any time limits applicable to the
severance pay program being offered in connection with the exit incentive
program; (b) the job titles and ages of all individuals in such organizational
unit selected for inclusion in the exit incentive program; and (c) the ages of
all individuals in such organizational unit who were not selected for inclusion
in the exit incentive program.

19. Clawback. Notwithstanding anything in this Agreement to the contrary, the
Company, or its respective successors or assigns, retains the legal right to
demand the return of any payments made to Employee under this Agreement, or
cease making future payments to Employee under this Agreement, (i) as may be
required by law, or by any federal or state regulators of the Company, (ii) in
the event the Board of Directors of the Company determines that Employee has
engaged in conduct constituting Cause (as defined in the Employment Agreement)
prior to the date hereof or at any time prior to the Separation Date and/or
(iii) as may be required by the Restrictive Covenant Agreement.

20. Vesting of Stock and Stock Options. Employee is the owner of stock of the
Holding Company and options to purchase the stock of the Holding Company. To the
extent that Employee’s ownership of any shares of that stock or any of the
options is not fully vested, they shall immediately vest fully and completely
(100%) upon the Separation Date. Holding Company agrees to do whatever is
reasonably necessary to cause those shares and options to vest fully and
immediately (100%) upon the Separation Date.

 

6



--------------------------------------------------------------------------------

21. Fees of Counsel. The Company shall reimburse Employee up to a maximum of
$20,000 for the reasonable legal fees and related expenses incurred by Employee
in connection with the preparation and negotiation of this Agreement. The
reimbursement of an eligible expense shall be made within fifteen (15) business
days after delivery of Employee’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

22. Electronic Devices. Upon the termination of Employee’s employment with the
Company, the cellular telephone, I-Pad and laptop computer used by Employee
shall become his sole property, provided that the Company shall be entitled to
erase all Company information from such property on or prior to the Separation
Date. The Company shall also use its reasonable efforts to allow Employee
continue to use the same cellular telephone number which he was using upon the
signing of this agreement on Employee’s own cellular telephone plan. That
cellular telephone number is ###-###-####.

23. Reimbursement of Expenses. Until the Separation Date, the Company shall
continue to reimburse Employee for all ordinary and reasonable expenses that
Employee incurs while engaged in the business of the Company in accordance with
the policy of the Company which was in effect on March 1, 2019.

24. Securities Exchange Act Reporting. Company acknowledges that as of the
effective date, Employee will no longer be an officer or director for purposes
of the reporting requirements of Section 16 of the Securities Exchange Act and
will, within 5 calendar days of the Effective Date, adopt a resolution that
Employee is no longer an officer or director for purposes of the reporting
requirements of Section 16 of the Securities Exchange Act.

[Signatures on following page]

 

7



--------------------------------------------------------------------------------

The Parties hereby signify their agreement to these terms by their signatures
below.

 

EMPLOYEE  

/s/ Richard E. Herrington

Richard E. Herrington

Date:   March 8, 2019 FRANKLIN FINANCIAL NETWORK, INC.

By:  

/s/ Pamela J. Stephens

  Pamela J. Stephens   Director; Member of the Compensation Committee Date:  
March 8, 2019 By:  

/s/ Benjamin Wynd

  Benjamin Wynd   Director; Member of the Compensation Committee Date:  
March 8, 2019 By:  

/s/ Jimmy E. Allen

  Jimmy E. Allen   Director; Member of the Compensation Committee Date:  
March 8, 2019 By:  

/s/ Melody J. Sullivan

  Melody J. Sullivan   Director; Member of the Compensation Committee Date:  
March 8, 2019

FRANKLIN SYNERGY BANK By:  

/s/ James E. Cross, IV

  James E. Cross, IV   Member of the Board of Directors Date:   March 8, 2019

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Supplemental Release of Claims

1. This Supplemental Release of Claims (the “Supplemental Release”) releases all
claims against FRANKLIN FINANCIAL NETWORK, INC. (the “Holding Company”) and
FRANKLIN SYNERGY BANK (the “Bank” and, together with the Holding Company, the
“Company”) and the Releasees (as defined below) that may have arisen between the
date RICHARD E. HERRINGTON (“Employee”) signed the Executive Transition
Agreement presented by the Company and executed by Employee on or about March 8,
2019 (the “Executive Transition Agreement”), and Employee’s Separation Date. By
signing this Supplemental Release and in return for the Consideration set forth
in Paragraph 5 of the Executive Transition Agreement, Employee hereby
UNCONDITIONALLY RELEASES AND DISCHARGES THE COMPANY, its successors,
subsidiaries, parent companies assigns, joint ventures, and affiliated companies
and their respective agents, legal representatives, shareholders, attorneys,
employees, members, managers, officers and directors (collectively, the
“Releasees”) from ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which
Employee may by law release, whether known or unknown, that Employee may have or
claim to have against any Releasee for any reason as of the date Employee signs
this Supplemental Release, including, but not limited to any and all rights
under federal, state and local employment laws including without limitation the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the anti-retaliation provisions of the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Worker Adjustment and Retraining
Notification Act, the Occupational Safety and Health Act, the Employee Polygraph
Protection Act, the Fair Credit Reporting Act, and any and all other local,
state, and federal law claims arising under statute, contract, or common law.
Except as expressly set forth below regarding Employee’s Protected Rights,
Employee further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Supplemental Release. It is agreed that this is a general release and it is to
be broadly construed as a release of all claims, provided that the following
claims are NOT released and are expressly reserved (1) the obligations of
Company under this Agreement; (2) claims that cannot be released by law; (3) any
and all claims which Employee has by reason of being a shareholder of the
Holding Company, regardless of whether those shares are fully or only partially
vested in him; (4) any and all claims which Employee has by reason of being the
holder of options to purchase share of the Holding Company, regardless of
whether those options are fully or only partially vested in him; and (5) claims
arising from or based upon Employee’s 401K plan. By signing this Supplemental
Release, Employee acknowledges that Employee is doing so knowingly and
voluntarily, that Employee understands that Employee may be releasing claims
Employee may not know about, and that Employee is waiving all rights he may have
had under any law that is intended to protect Employee from waiving unknown
claims. Employee also represents and agrees that he has not transferred or
assigned, to any person or entity, any claim that he is releasing in this
Paragraph 1.

 

9



--------------------------------------------------------------------------------

2. Protected Rights. Employee understands that nothing contained in this
Supplemental Release limits his ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any other federal, state or local governmental agency or commission (“Government
Agencies”). Employee further understands that this Supplemental Release does not
limit Employee’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agencies in connection with any charge or complaint, whether
filed by Employee, on Employee’s behalf, or by any other individual. However,
based on Employee’s release of claims set forth in this Supplemental Release,
Employee understands that Employee is releasing all claims that Employee may
have, as well as, to the extent permitted by applicable law, Employee’s right to
recover monetary damages or obtain other relief that is personal to him in
connection with any claim he is releasing under this Supplemental Release.

3. Employee may not sign this Supplemental Release until, at the earliest,
                    , 2019, and he has until                     , 2019 to sign
this Supplemental Release. If Employee does not sign this Supplemental Release
by                     , 2019, Employee will not be entitled to receive the
Consideration set forth in the Executive Transition Agreement. Employee
acknowledges that he has been given at least 45 calendar days from the date he
received this Supplemental Release to review and consider this Supplemental
Release before signing it. Employee is advised to consult an attorney about this
Supplemental Release prior to executing it. To accept this Supplemental Release,
Employee should sign this Supplemental Release and return it to
                    , such that he receives it no later than         . After
Employee signs this Supplemental Release, Employee will still have an additional
7 days in which to revoke his acceptance. To revoke, Employee must notify
                     in writing delivered via hand delivery or certified mail,
return receipt requested, and                     must receive such written
notification before the end of the 7-day revocation period. Payment of the
Consideration described in Paragraph 5 of the Agreement is contingent on
Employee signing and not revoking both the Executive Transition Agreement and
this Supplemental Release.

4. EMPLOYEE ACKNOWLEDGES THAT HE VOLUNTARILY ENTERS INTO THIS AGREEMENT WITH A
FULL AND COMPLETE UNDERSTANDING OF ITS TERMS AND LEGAL EFFECT. EMPLOYEE
REPRESENTS THAT HE WAS ADVISED TO CONSULT WITH AN ATTORNEY ABOUT THE PROVISIONS
OF THIS AGREEMENT BEFORE SIGNING BELOW.

 

Accepted and agreed to:    Print Name:                                          
                                       Signature:   
                                                                             
Dated:                                          
                                      

 

10



--------------------------------------------------------------------------------

EXHIBIT B

This notice applies to the exit incentive program being conducted at FRANKLIN
FINANCIAL NETWORK, INC. and FRANKLIN SYNERGY BANK (collectively, the “Company”)
and the severance payments being offered in connection therewith (the “Exit
Incentive and Severance Program”). For purposes of the Exit Incentive and
Severance Program, you were considered to be a part of the organizational unit
consisting of the Chief Executive Officer and the Chief Operating Officer (the
“Organizational Unit”). To be eligible for the Severance described in the
attached Agreement, you (a) execute the Agreement and not revoke the Agreement
during the seven (7) day revocation period following execution of the Agreement;
(b) execute Exhibit A to the Agreement no earlier than the Separation Date and
no later than seven (7) days following the Separation Date, and not revoke
Exhibit A during the seven (7) day revocation period following execution of
Exhibit A; (c) continue to work for the Company and perform the Transition
Services to the Company’s satisfaction through and including the Separation
Date; and (d) comply with your obligations under the Agreement and any other
continuing contractual obligations you owe to the Company.

The following is a list of the ages and job titles of persons in the
Organizational Unit who were selected for inclusion in the Exit Incentive and
Severance Program in exchange for signing an agreement which includes a general
release:

 

Job Title

   Age  

Chief Executive Officer

     71  

Chief Operating Officer

     43  

The following is a list of the ages of the persons in the Organizational Unit
who were not selected for inclusion in the Exit Incentive and Severance Program:
None.

 

11